     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 1 of 11

 1   BRYAN WILSON (CA SBN 138842)
     BWilson@mofo.com
 2   YUE LI (CA SBN 287280)
     YLi@mofo.com
 3   MORRISON & FOERSTER LLP
     755 Page Mill Road
 4   Palo Alto, California 94304-1018
     Telephone: 650.813.5600
 5
     C. JASON SMITH (CA SBN 237966)
 6   cjsmith@smplawcorp.com
     SMITH, MCDOWELL & POWELL
 7   A LAW CORPORATION
     100 Howe Avenue, Suite 208 South
 8   Sacramento, California 95825
     Telephone: 916-569-8100
 9
     Attorneys for Plaintiff and Counter-Defendant
10   CSPC DOPHEN CORPORATION and
     Counter-Defendants CSPC PHARMACEUTICAL
11   GROUP LIMITED, YINGUI LI, JINXU WANG,
     JUMIN SUN and DONGCHEN CAI
12
                                   UNITED STATES DISTRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14
                                         SACRAMENTO DIVISION
15
     CSPC DOPHEN CORPORATION,                               Case No.    2:17-cv-01895-DB
16
                            Plaintiff,                      PLAINTIFF AND COUNTER-
17                                                          DEFENDANTS’ OPPOSITION TO
             v.                                             SEAN HU’S MOTION FOR
18                                                          RECONSIDERATION
     ZHIXIANG HU, also known as SEAN HU, an
19   individual,                                            Date:      January 10, 2019
                                                            Time:      2:00 pm
20                     Defendant.                           Courtroom: 7, 14th Floor
     ZHIXIANG HU, also known as SEAN HU, an                 Judge:     Morrison C. England, Jr.
21   individual,

22                          Counter-Claimant,               Complaint Filed: September 11, 2017
             v.                                             Trial Date: None Set
23
     CSPC DOPHEN CORPORATION, a New
24   Jersey Corporation; CSPC
     PHARMACEUTICAL GROUP LIMITED, a
25   Hong Kong Corporation; YINGUI LI, an
     individual; JINXU WANG; an individual,
26   JUMIN SUN; an individual, DONGCHEN CAI,
     an individual; and ROES 1 through 50, inclusive,
27
                            Counter-Defendants.
28
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1873470
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 2 of 11

 1   I.      INTRODUCTION
 2           Dr. Hu’s motion for reconsideration should be denied because nothing about the

 3   Magistrate Judge’s Order denying Dr. Hu’s motion for disqualification and granting CSPC

 4   entities’ motions to dismiss (ECF No. 124) was erroneous. Nor does Dr. Hu present the Court

 5   with any newly discovered evidence or intervening change in the controlling law. To the

 6   contrary, Dr. Hu’s motion for reconsideration rehashes the same arguments Dr. Hu made in his

 7   motion for disqualification (ECF No. 84) and oppositions to CSPC entities’ motions to dismiss

 8   (ECF Nos. 97 and 99)—arguments which this Court has already considered and rejected.

 9   Dr. Hu’s accusation that the Magistrate Judge “failed to recognize basic logic and facts, biasedly

10   copied counter parties’ arguments entirely as her assertions, took no action upon learning lawyers

11   violated applicable rules of professional conduct” (ECF No. 138 at 17) is baseless. His

12   dissatisfaction with the Magistrate Judge’s determination is not grounds for seeking

13   reconsideration. If anything, Dr. Hu’s motion for reconsideration further confirms that the

14   Magistrate Judge properly ruled on these motions.

15   II.     FACTUAL AND PROCEDUAL BACKGROUND
16           A.     Dr. Hu’s Motion for Disqualification
17           On October 19, 2017, Dr. Hu filed a motion seeking to disqualify CSPC Dophen’s

18   counsel Morrison & Foerster, alleging that Morrison & Foerster previously represented Dr. Hu

19   and his company Dophen Biomed Inc. (ECF No. 16; ECF No. 16-18 at 1-2.) Dr. Hu re-filed his

20   motion for disqualification on July 13, 2018 (ECF No. 84; ECF No. 84-1 at 2) after the Court

21   lifted a stay of the case pending the parties’ voluntary dispute resolution program (“VDRP”)

22   (ECF No. 57). On November 27, 2018, the Magistrate Judge denied Dr. Hu’s motion for

23   disqualification, finding that Morrison & Foerster has never represented Dr. Hu or his company

24   Dophen Biomed Inc. (ECF No. 124 at 3-5.)

25           B.     CSPC Dophen’s Motions to Dismiss Under Rule 12(b)(6)
26           On November 1, 2017, Dr. Hu filed counterclaims against CSPC Dophen, CSPC

27   Pharmaceutical Group Limited (“CSPC Limited”), and individuals Yingui Li, Jinxu Wang, Jumin

28   Sun, and Dongchen Cai. (ECF No. 22.) Dr. Hu amended his counterclaims on December 6,
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                    1
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 3 of 11

 1   2017. (ECF No. 39.) As with the original counterclaims, the amended counterclaims consist of

 2   vague and barebones allegations that fail to satisfy the Iqbal/Twombly standard under Rule

 3   12(b)(6). As a result, on December 20, 2017, CSPC Dophen filed a motion to dismiss under

 4   Rule 12(b)(6).1 (ECF No. 41.) In its motion, CSPC Dophen requested that the Court (1) dismiss

 5   Dr. Hu’s claims for fraud, negligent misrepresentation, defamation, conversion, money had and

 6   received, and declaratory relief, and (2) strike Dr. Hu’s prayer for punitive damages in paragraphs

 7   45(3), 50(3), and 96(4) of the amended counterclaims. (Id. at 2-3; ECF No. 70 at 2-3.) On

 8   November 27, 2018, the Magistrate Judge granted CSPC Dophen’s motion to dismiss with leave

 9   to amend. (ECF No. 124 at 5-13.)

10           C.     CSPC Limited’s Motion to Dismiss for Lack of Personal Jurisdiction and
                    Insufficient Service of Process
11
             On August 13, 2018, CSPC Limited moved to dismiss Dr. Hu’s amended counterclaims
12
     for lack of personal jurisdiction and insufficient service of process. (ECF No. 95.) Specifically,
13
     CSPC Limited argued that Dr. Hu’s amended counterclaims failed to establish that the Court has
14
     personal jurisdiction over CSPC Limited—a foreign corporation organized under the laws of
15
     Hong Kong, with its principal place of business in Hong Kong. (Id. at 10-20.) Moreover, Dr. Hu
16
     has failed to serve CSPC Limited in Hong Kong properly pursuant to the Hague Convention. (Id.
17
     at 21-22.) On November 27, 2018, the Magistrate Judge granted CSPC Limited’s motion to
18
     dismiss with leave to amend. (ECF No. 124 at 13-19.)
19
             D.     Individual Counter-Defendants’ Motion to Dismiss for Lack of Personal
20                  Jurisdiction and Insufficient Service of Process
21           On August 16, 2018, the individual Counter-Defendants Yingui Li, Jinxu Wang, Jumin

22   Sun, and Dongchen Cai moved to dismiss Dr. Hu’s amended counterclaims for lack of personal

23   jurisdiction and insufficient service of process. (ECF No. 96.) In the motion to dismiss, the

24   individual Counter-Defendants argued that Dr. Hu’s amended counterclaims failed to establish

25   that the Court has personal jurisdiction over Counter-Defendants Wang, Sun, and Cai—all of

26

27   1
        CSPC Dophen re-filed its motion to dismiss on May 30, 2018 (ECF No. 70) after the Court
     lifted a stay of the case pending the parties’ VDRP (ECF No. 57).
28
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                     2
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 4 of 11

 1   whom are residents of China. (Id. at 12-27.) In addition, Dr. Hu’s attempts to serve Counter-

 2   Defendants Cai, Wang, Sun, and Li in China via email or their U.S. counsel are improper

 3   pursuant to the Hague Convention. (Id. at 27-30; ECF No. 101 at 7-10.) On November 27, 2018,

 4   the Magistrate Judge granted the individual Counter-Defendants’ motion to dismiss with leave to

 5   amend. (ECF No. 124 at 13-19.)

 6   III.    LEGAL STANDARD
 7           Federal Rule of Civil Procedure 60(b) permits reconsideration of a district court order

 8   based on: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence

 9   that, with reasonable diligence, could not have been discovered in time to move for a new trial

10   under Rule 59; (3) fraud by an adverse party; (4) the judgment is void; (5) the judgment has been

11   satisfied, released or discharged; or (6) any other reason justifying relief from the operation of the

12   judgment. See Fed. R. Civ. P. 60(b)(1) – (6).

13           A motion for reconsideration is an “extraordinary remedy” to be used sparingly and is not

14   “granted absent highly unusual circumstances.” Friends of Mariposa Creek v. Mariposa Pub.

15   Utils. Dist., No. 1:15-cv-00583-EPG, 2016 U.S. Dist. LEXIS 87606, at *4 (E.D. Cal. July 5,

16   2016). It serves a limited function of correcting manifest errors of law or fact or to present newly

17   discovered evidence. Hefelbower v. U.S. Bank N.A., No. CV F 13-1121 LJO MJS, 2013 U.S.

18   Dist. LEXIS 124120, at *4 (E.D. Cal. Aug. 28, 2013). A reconsideration motion “should not be

19   granted . . . unless the district court [1] is presented with newly discovered evidence, [2]

20   committed clear error, or [3] if there is an intervening change in the controlling law,” and it “may

21   not be used to raise arguments or present evidence for the first time when they could reasonably

22   have been raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH

23   & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted)

24   (emphasis in original). Moreover, Local Rule 230(j) requires that a motion for reconsideration

25   explain what new or different facts or circumstances exist which did not exist or were not shown

26   in the prior motion, and why the facts or circumstances were not shown at the time of the prior

27   motion. Morgan Hill Concerned Parents Ass’n v. Cal. Dep’t of Educ., No. 2:11-CV-03471-

28   KJM-AC, 2017 U.S. Dist. LEXIS 114293, at *3 (E.D. Cal. July 20, 2017).
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                       3
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 5 of 11

 1           Local Rule 303(c) specifies that, under Federal Rule of Civil Procedure 72(a), a party

 2   seeking reconsideration of a magistrate judge’s ruling shall file a request for reconsideration by

 3   the district court judge. The district judge can modify or set aside a magistrate judge’s non-

 4   dispositive ruling if it is “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). The

 5   “contrary to law” standard permits “independent review of purely legal determinations by a

 6   magistrate judge.” Morgan Hill, 2017 U.S. Dist. LEXIS 114293, at *2-3. The “clearly

 7   erroneous” standard applies to “the magistrate judge’s factual determinations and discretionary

 8   decisions,” and “review under the ‘clearly erroneous’ standard is significantly deferential.” Id. A

 9   finding is “clearly erroneous” when “the reviewing [body] on the entire evidence is left with the

10   definite and firm conviction that a mistake has been committed.” Concrete Pipe & Prods. of

11   Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 622 (1993).

12   IV.     DR. HU’S MOTION FOR RECONSIDERATION SHOULD BE DENIED
13           Dr. Hu’s motion does not satisfy any of the grounds required to grant a motion for

14   reconsideration. As discussed below, Dr. Hu identifies no newly discovered evidence, no clear

15   error in law or fact, and no intervening change in the controlling law. Grant v. Lewis, No. 1:16-

16   cv-00424-LJO-SKO (PC), 2017 U.S. Dist. LEXIS 160164, at *2 (E.D. Cal. Sept. 28, 2017)

17   (denying motion to reconsider magistrate judge’s order under Rule 60(b) because the moving

18   party did not “show[] any new or different facts or circumstances, newly discovered evidence, or

19   an intervening change of law”); Smith v. Gomez, No. 1:93-cv-05390-AWI-DLB-P, 2008 U.S.

20   Dist. LEXIS 73553, at *4 (E.D. Cal. July 22, 2008) (“There are no new facts which were

21   discovered since the court issued its order, no new law has been established, and there was no

22   manifest error of law. There is no basis for reconsideration.”).

23           Furthermore, Dr. Hu brings this motion under “Federal Rule of Civil Procedure (FRCP)

24   60(b)(3&5).” (ECF No. 138 at 4.) But his motion contains no explanations as to how Rule

25   60(b)(3) or Rule 60(b)(5) is satisfied. Specifically, Dr. Hu fails to show fraud as required by Rule

26   60(b)(3). Jimena v. UBS AG Bank, No. CV-F-07-367 OWW/GSA, 2008 U.S. Dist. LEXIS

27   93852, at *14 (E.D. Cal. July 14, 2008) (denying request for reconsideration of a magistrate

28   judge’s order under Rule 60(b)(3) because the moving party must “prove by clear and convincing
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                         4
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 6 of 11

 1   evidence that the verdict was obtained through fraud, misrepresentation, or other misconduct and

 2   the conduct complained of prevented the losing party from fully and fairly presenting the

 3   defense.”); In re M/V Peacock, 809 F.2d 1403, 1405 (9th Cir. 1987) (Rule 60(b)(3) is “aimed at

 4   judgments which were unfairly obtained, not at those which are factually incorrect.”); Zendel v.

 5   ABC Video Prods. & Touchstone TV, No. CV 10-02889-VBF, 2013 U.S. Dist. LEXIS 52360, at

 6   *10 (C.D. Cal. Mar. 29, 2013) (“Losing the battle of persuasion the first time around does not

 7   give rise to a second bite at the apple in the form of a Rule 60(b)(3) motion.”).

 8           Dr. Hu also cannot show how Rule 60(b)(5) is met. Rule 60(b)(5) allows relief from an

 9   order if “the judgment has been satisfied, released, or discharged; it is based on an earlier

10   judgment that has been reversed or vacated; or applying it prospectively is no longer equitable.”

11   Fed. R. Civ. P. 60(b)(5). Here, the Order (ECF No. 124) has not been satisfied or discharged, and

12   is not based on an earlier judgment that has been reversed or vacated.

13           A.     The Magistrate Judge Properly Denied Dr. Hu’s Motion for Disqualification
14           The Magistrate Judge properly denied Dr. Hu’s motion for disqualification. (ECF

15   No. 124 at 3-5.) The Magistrate Judge found that Dr. Hu failed to establish the threshold

16   requirement for disqualification—that Dr. Hu is or ever was represented by Morrison & Foerster.

17   (Id. at 4 (“attorneys with Morrison & Foerster never represented the defendant, thus the defendant

18   is not a former client of Morrison & Foerster”).) The Magistrate Judge rejected Dr. Hu’s

19   argument that Morrison & Foerster represented Dr. Hu in his personal capacity or his company

20   Dophen Biomed Inc. (Id. at 4-5.) In particular, the Magistrate Judge found that Morrison &

21   Foerster did not represent Dr. Hu because “[t]he only client identified in the [engagement] letter

22   is Dophen Biomedical.” (Id. at 4.) Likewise, the Magistrate Judge found that Morrison &

23   Foerster did not represent Dr. Hu’s company Dophen Biomed Inc. because it “was not created

24   until April 21, 2014”—one year after the engagement letter was executed. (Id. at 4 n.3.)

25           Dr. Hu’s motion for reconsideration presents no new evidence. Instead, it repeats the

26   same arguments that were rejected by the Court. (ECF No. 138 at 6.) Specifically, Dr. Hu argues

27   that Morrison & Foerster represented his company Dophen Biomed Inc. because “Dophen

28   Biomedical,” as identified in the engagement letter, “was a simply clerical error and had been
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                      5
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 7 of 11

 1   corrected to ‘Dophen Biomed Inc.’” (Id.) But as noted by the Magistrate Judge, Dr. Hu’s

 2   company Dophen Biomed Inc. did not even exist when Dr. Hu signed the engagement letter on

 3   behalf of “Dophen Biomedical.” (ECF No. 124 at 4 n.3.) As explained in CSPC Dophen’s

 4   Opposition to Dr. Hu’s Motion for Disqualification, “Dophen Biomedical” is the d/b/a name of

 5   CSPC Dophen. (ECF No. 87 at 9.) Notably, Dr. Hu’s verified interrogatory responses in a

 6   concurrent case he filed in State Court state, accurately, that when Dr. Hu signed the engagement

 7   letter he worked for and was the agent of only one company—CSPC Dophen. (ECF No. 87 at

 8   10.) Dr. Hu’s argument that the “ADC patent is at the center of dispute” related to CSPC

 9   Dophen’s allegations is also incorrect and has been properly rejected by the Magistrate Judge.

10   (ECF No. 138 at 6; ECF No. 124 at 5.) Finally, Dr. Hu’s accusation that CSPC Dophen’s counsel

11   and the Magistrate Judge violate the ethical rules is baseless. (ECF No. 138 at 6-7 (“Judge

12   Barnes turned a blind eye to Morrison Foerster attorneys’ violation of Rule of Profession[al]

13   Conduct . . . . She would be too in violation of Code of Conduct . . . .”).)

14           In sum, the Magistrate Judge properly denied Dr. Hu’s motion for disqualification.

15   Dr. Hu does not, and cannot show any new or different facts or circumstances, or how the

16   Magistrate Judge’s Order was erroneous or contrary to the law.

17           B.     The Magistrate Judge Properly Granted CSPC Dophen’s Motion to Dismiss
18           The Magistrate Judge properly granted CSPC Dophen’s motion to dismiss Dr. Hu’s

19   amended counterclaims. (ECF No. 124 at 5-13.) Specifically, the Magistrate Judge in her

20   November 27, 2018 Order (1) dismissed Dr. Hu’s counterclaims for defamation, conversion,

21   fraud, negligent misrepresentation, declaratory relief as to CSPC Dophen; and (2) struck Dr. Hu’s

22   prayer for punitive damages as it pertains to the counterclaims for breach of contract, failure to

23   pay wages and other benefits, and violation of Business & Professions Code § 17200, et. seq.

24   (Id.)

25           Dr. Hu’s motion for reconsideration makes no attempt to address how his amended

26   counterclaims (ECF No. 39) should survive CSPC Dophen’s motion to dismiss, let alone address

27   how the Magistrate Judge’s Order was erroneous or contrary to the law. Instead, Dr. Hu’s motion

28   for reconsideration consists of irrelevant allegations that are not appropriate for a determination of
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                       6
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 8 of 11

 1   a Rule 12(b)(6) motion. See, e.g., Associated Gen. Contractors of Cal., Inc. v. Cal. State Council

 2   of Carpenters, 459 U.S. 519, 526 (1983) (It is inappropriate to assume that the nonmoving party

 3   “can prove facts that it has not alleged or that the defendants have violated the . . . laws in ways

 4   that have not been alleged.”). Thus, Dr. Hu’s motion seeking reconsideration of the Magistrate

 5   Judge’s ruling granting CSPC Dophen’s motion to dismiss is improper and should be denied.

 6           C.      The Magistrate Judge Properly Granted CSPC Limited’s and Foreign
                     Individual Counter-Defendants’ Motions to Dismiss for Lack of Personal
 7                   Jurisdiction
 8           The Magistrate Judge properly granted CSPC Limited’s motion to dismiss Dr. Hu’s

 9   amended counterclaims for lack of personal jurisdiction. (ECF No. 124 at 13-17.) In particular,

10   the Magistrate Judge rejected Dr. Hu’s argument that the Court has personal jurisdiction over

11   CSPC Limited through its subsidiary CSPC Dophen, noting that “[t]he existence of a parent-

12   subsidiary relationship is insufficient, on its own, to justify imputing one entity’s contacts with a

13   forum state to another for the purpose of establishing personal jurisdiction.” (Id. at 15 (quoting

14   Ranza v. Nike, Inc., 793 F.3d 1059, 1070 (9th Cir. 2015)).)

15           Likewise, the Magistrate Judge properly granted the foreign individual Counter-

16   Defendants’ motion to dismiss Dr. Hu’s amended counterclaims for lack of personal jurisdiction

17   because the “allegations [in Dr. Hu’s amended counterclaims] fail to provide sufficient facts with

18   respect to each counter-defendant’s contacts with California.” (Id. at 17.) As the Magistrate

19   Judge correctly pointed out, “a person’s mere association with a corporation that causes injury in

20   the forum state is not sufficient in itself to permit that forum to assert jurisdiction over the

21   person.” (Id. at 16 (quoting Davis v. Metro Productions, Inc., 885 F.2d 515, 520 (9th Cir.

22   1989)).)

23           Dr. Hu in his motion for reconsideration rehashes the same arguments in his oppositions

24   to Counter-Defendants’ motions to dismiss. (ECF No. 138 at 13-15; ECF No. 97.) For example,

25   Dr. Hu repeats the argument that CSPC Dophen is an alter-ego of CSPC Limited because CSPC

26   Limited “owns 100%” of CSPC Dophen and allegedly determines “the use of capital, the

27   designation of employee, [and] the development strategy.” (Compare ECF No. 138 at 13 with

28   ECF No. 97 at 5.) Dr. Hu misunderstands the law. As the Magistrate Judge has explained,
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                        7
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 9 of 11

 1   “[t]otal ownership and shared management personnel are alone insufficient to establish the

 2   requisite level of control” to show an alter-ego relationship. (ECF No. 124 at 16.) Nor do

 3   Dr. Hu’s other arguments relating to the alter-ego theory identify any new evidence (much less

 4   any new evidence that could not have been raised earlier) or show that the Magistrate Judge’s

 5   ruling was erroneous or contrary to the law.

 6           With regard to the individual Counter-Defendants’ motion to dismiss, the Magistrate

 7   Judge’s Order correctly found that “the amend counterclaim’s allegations fail to provide

 8   sufficient facts with respect to each counter-defendant’s contacts with California.” (ECF No. 124

 9   at 17.) Dr. Hu’s motion for reconsideration again fails to establish how his amended

10   counterclaims establish that the foreign individual Counter-Defendants “personally directed the

11   activities toward the forum state giving rise to the complaint.” (Id. at 16-17 (quoting Indiana

12   Plumbing Supply, Inc. v. Standard of Lynn, Inc., 880 F. Supp. 743, 750 (C.D. Cal. 1995)).)

13           In sum, Dr. Hu’s motion for reconsideration does nothing to address how his amended

14   counterclaims sufficiently allege personal jurisdiction over the Counter-Defendants or how the

15   Magistrate Judge’s Order is erroneous or contrary to the law.

16           D.     The Magistrate Judge Properly Granted CSPC Limited’s and Individual
                    Counter-Defendants’ Motions to Dismiss for Insufficient Service of Process
17
             The Magistrate Judge properly granted CSPC Limited’s and the individual Counter-
18
     Defendants’ motions to dismiss Dr. Hu’s amended counterclaims for insufficient service of
19
     process. (ECF No. 124 at 17-19.) Specifically, the Magistrate Judge rejected Dr. Hu’s attempted
20
     service on CSPC Limited by way of personal service and attempted service on the foreign
21
     individual Counter-Defendants via email. (Id.)
22
             Dr. Hu does not demonstrate how the Magistrate Judge’s ruling was erroneous or contrary
23
     to the law. With respect to service on CSPC Limited, Dr. Hu asserts that the Magistrate Judge
24
     relies on “the wrong case law” in HCT Packaging Inc. v. TM International Trading Ltd., No. CV
25
     13-08443 RGK (SHx), 2014 U.S. Dist. LEXIS 199847 (C.D. Cal. Mar. 10, 2014). Dr. Hu
26
     attempts to distinguish HCT by arguing that HCT involved service “done by the Plaintiff
27
     attorney’s assistant . . . rather than a competent Process Server in Hong Kong.” (ECF No. 138 at
28
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                       8
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 10 of 11

 1    16.) But HCT’s ruling is not limited to services by counsel’s assistants. Rather, HCT explicitly

 2    held that personal service in Hong Kong is improper under the Hague Convention because “Hong

 3    Kong objected to article 10(b)” of the Hague Convention, which “allows for personal service

 4    unless the State of destination objects.” HCT, 2014 U.S. Dist. LEXIS 199847, at *16.

 5           With respect to service on the individual Counter-Defendants, Dr. Hu asserts that the

 6    Magistrate Judge “ignored the laws and facts” because Dr. Hu allegedly served the amended

 7    counterclaims on Morrison & Foerster, the foreign individual Counter-Defendants’ U.S. counsel.

 8    (ECF No. 138 at 17.) But the fact that the individual Counter-Defendants’ counsel represents the

 9    individual Counter-Defendants in contesting service of process does not mean that the counsel is

10    authorized to accept service on their behalf. Otherwise, a plaintiff could just circumvent Rule 4

11    and the Hague Convention by serving on a defendant’s counsel. The Magistrate Judge has

12    corrected pointed out that “although a defendant’s appearance to attack sufficiency of service is

13    an admission that the defendant has actual knowledge of the lawsuit, actual knowledge does not

14    substitute for proper service of process.” (ECF No. 124 at 18 (citing Omni Capital Int’l v. Rudolf

15    Wolff & Co., 484 U.S. 97, 104 (1987)).)

16           Thus, Dr. Hu’s motion for reconsideration does not present any new evidence or show that

17    the Magistrate Judge’s Order was erroneous or contrary to the law.

18    V.     CONCLUSION
19           The Magistrate Judge carefully considered and ruled upon Dr. Hu’s motion for

20    disqualification and CSPC entities’ motions to dismiss. Dr. Hu’s motion for reconsideration

21    should be denied in its entirety because it does not address, much less satisfy, the applicable

22    statutory requirements.

23

24

25

26

27
28
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                                        9
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
     Case 2:17-cv-01895-MCE-DB Document 143 Filed 12/17/18 Page 11 of 11

 1    Dated: December 17, 2018                     MORRISON & FOERSTER LLP

 2                                                 By:   /s/ Yue Li
 3                                                        YUE LI

 4                                                        Attorneys for Plaintiff and
                                                          Counter-Defendants
 5                                                        CSPC DOPHEN CORPORATION,
                                                          CSPC PHARMACEUTICAL GROUP
 6                                                        LIMITE, YINGUI LI, JINXU WANG,
                                                          JUMIN SUN, AND DONGCHEN CAI
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     PLAINTIFF’S AND COUNTER-DEFENDANTS’ OPPOSITION TO MOTION FOR RECONSIDERATION
                                                                                           10
     CASE NO. 2:17-CV-01895-MCE-DB
      pa-1877160
